Mr. Justice Craig delivered the opinion of the Court: The question presented, although one of pleading, involves a construction of the policy-upon which the action was brought, and in placing a construction on the contract and in arriving ' at the intention of the contracting parties regard must be had to the object and purpose which were intended by the contracting parties. A policy of accidental insurance is issued and accepted for the purpose of furnishing indemnity against accidents, and death caused by accidental means, and the language of the policy must be construed with reference to the subject to which it is applied. (Rockford Ins. Co. v. Nelson, 65 Ill. 420.) Thus, a provision in a policy against loss by fire, avoiding the policy if the property becomes incumbered, has been held not to include incumbrance by judgment, although within the terms used. (Bailey v. Insurance Co. 80 N. Y. 21.) Again, policies of insurance being signed by the insurer, the language employed being that'of the insurer, the provisions of the policy are usually construed most favorably for the insured in case of doubt or uncertainty in its term's. (Niagara Fire Ins. Co. v. Scammon, 100 Ill. 644.) “No rule in the interpretation of a policy is more fully established, or more imperative and controlling, than that which declares that in all cases it must be liberally construed in favor of the insured, so as not to defeat, without a plain necessity, his claim to the indemnity which, in making the insurance, it was his object to secure. When the words are, without violence, susceptible of two interpretations, that which will sustain his claim and cover the loss must, in preference, be adopted.” May on Insurance, (2d ed.) sec. 175. Keeping in view these well settled rules of construction, the question to be determined is, whether the death in this case is one falling within the spirit of the policy. The death of John Healey, the assured, is a conceded fact; but it is said the policy is an assurance against death by external, violent and accidental means, and that death did not ensue from external, violent and accidental means, within the meaning of the policy. Under the averments of the first and second counts it is manifest that death ensued by accidental means, as it is expressly averred that death was produced by accidentally taking and drinking poison. The demurrer admits this averment of the declaration, and the fact that death ensued from accidental means stands admitted by the record. But to bring the case within the terms of the policy it devolved upon the plaintiff to aver and establish, not only that death ensued from accidental means, but also from external and violent means. The next inquiry, therefore, to be determined, is whether, within the meaning of the policy, death resulted from external and .violent means. While the authorities, in eases similar to the ease before us, are not entirely harmonious, yet we think that the decided weight of authority is in support of the view that death in this case was caused by external and violent means. In McGlinchey v. Fidelity and Casualty Co. 80 Me. 251, the insured was riding in a covered carriage. The horse became frightened, and ran some distance before he could be controlled. In running, the horse came near collision with other teams, but no collision occurred, nor was the carriage upset or any one injured. However, immediately after the runaway the insured became sick, and died in an hour after the accident. The question arose whether death was caused from bodily injuries through external, violent and accidental means, within the meaning of the policy, and the court held that it was. In the case cited, the body of the deceased bore no marks of physical injury, nor did the body come in contact with any physical object during the time of the accident, but death, no doubt, resulted from physical strain and mental shock. In Insurance Co. v. Crandall, 120 U. S. 527, it was held that an insane man who takes his own life dies from an injury produced by external, accidental and violent means. In the cases of Trew v. Assurance Co. 5 Hurl. & N. 211, (and, on appeal, 6 Hurl. & N. 839, 7 Jur. N. S. 878,) Reynolds v. Accidental Ins. Co. 22 L. T. (N. S.) 820, and Winspear v. Accident Ins. Co. 42 id. 90, (43 L. J. Rep. 459, affirmed 6 Q. B. D. 42,) it was held that death from drowning was caused by external and violent means, within the meaning of an accident policy. In the Trew case, which may be regarded as a leading one on the subject, it was argued, “whereas, from the action of the water there is no external injury, death by the action of the water is not within the meaning of the policy.” In reply to the argument the court said: “That argument, if carried to its extreme length, would apply to every ease where death was immediate. If a man fell from the top of a house, or overboard from a ship, and was killed, or if a man was suffocated by the smoke of a house on fire, such cases would be excluded from the policy, and the effect would be that policies of this kind, in many cases where death resulted from accident, would afford no protection whatever to the assured. We ought not to give these policies a construction which will defeat the protection of the assured in a large number of cases.” Hurl. & N. 843. In Paul v. Travelers’ Ins. Co. 112 N. Y. 472, the policy was substantially like the one in question here,— indemnifying against injuries caused by external, violent and accidental means. The insured died from inhaling illuminating gas. He was stopping at a hotel in New York City.' He was found dead in his bed, the room being filled with gas. When found the deceased lay in his bed like a man asleep, without any external or visible signs of injury upon his body. An action on the policy was sustained, and in disposing of the question whether the injuries were caused by external and violent means, the court said: “As to the point raised by the appellant, that the death was not caused by external and violent means, within the meaning of the policy, we think it a sufficient answer that the gas in the atmosphere, as an external cause, was a violent agency, in the sense that it worked upon the intestate so as to cause his death. That a death is the result of accident, or is unnatural, imports an external and violent agency as the cause. The cases collated in the respondent’s brief sufficiently establish that as a proposition. Trew v. Assurance Co. 7 Jur. (N. S.) 878; Reynolds v. Accidental Ins. Co. 22 L. T. (N. S.) 820; McGlinchey v. Fidelity and Casualty Co. 80 Me. 251.” If, as held in the case last cited, death from inhaling poisonous gas is to be regarded as caused by external and violent means, upon the same principle, death resulting from the accidental taking of poison must be regarded as resulting from external-and violent means. Again, where a person is drowned, having been suffocated by the action of the water in the lungs, if a death in such case is to be regarded as caused or produced by external and violent means, as held in the cases heretofore cited, for the same reason a similar rule must be applied where death resulted as alleged in this case. Here the death arose from accidentally taking and drinking poison, and we are constrained to hold, when "such is .the case, the injury resulting in death may be regarded as received through violent means. If a person should receive a gun-shot wound in the body, resulting in death, it would be conceded that death ensued from violent and external means; for a like reason, poison taken into the stomach, producing death, may also be treated as an external, violent means. Indeed, we are inclined to concur with what was said by the Court of Appeals of New York, in the case last cited, that where a death is the result of accident, or is unnatural, implies an external and violent agency as the cause. We have been cited to a few cases holding a different rule. Hill v. Hartford Accident Ins. Co. 22 Hun, 187.—This case was overruled by the later ease of Paul v. Insurance Co. cited supra. Pollock v. United States Mutual Accident Association, 102 Pa. St. 230, is a case sustaining the position of the defendant ; but while we recognize the high ability of the court in which the case was decided, we are not disposed to follow the rule there adopted. We think the rule established by the Court of Appeals of New York one better calculated to carry out the true intention of the parties when the contract of insurance was entered into, and one, too, more nearly in harmony with the current of authority bearing on the question. The judgment of the Appellate and circuit courts will be reversed, and the cause remanded to the circuit court for further proceedings in conformity to this opinion. Judgment reversed.